Citation Nr: 1020834	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-09 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left knee 
disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to 
November 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in October 2007, a statement of the 
case was issued in April 2008, and a substantive appeal was 
received in April 2008.  The Veteran testified at a Board 
hearing in April 2010.


FINDINGS OF FACT

1.  In a December 1985 Board decision, entitlement to service 
connection for left knee disability was denied.  

2.  Additional evidence received since the Board's December 
1985 decision which denied entitlement to service connection 
for left knee disability is new to the record, but does not 
relate to an unestablished fact necessary to substantiate the 
merits of the claim, and does not raise a reasonable 
possibility of substantiating the claim of service connection 
for left knee disability.


CONCLUSIONS OF LAW

1.  The December 1985 Board decision is final.  38 U.S.C. 
§§ 211(a), 4004(a) (1982); 38 C.F.R. § 19.104 (1985); 
currently 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2009).

2.  New and material evidence has not been received since the 
Board's December 1985 decision denying entitlement to service 
connection for left knee disability, and the claim of service 
connection for left feet disability is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In July 2007, a VCAA letter was issued to the Veteran with 
regard to his claim to reopen entitlement to service 
connection for left knee disability.  Such letter predated 
the August 2007 AOJ decision.  Thereafter, another VCAA 
letter was issued to the Veteran in December 2007.  
Collectively, the VCAA letters notified the Veteran of what 
information and evidence is needed to substantiate his claim 
to reopen, claim of service connection, the information and 
evidence that must be submitted by the claimant, the 
information and evidence that will be obtained by VA, and the 
information and evidence necessary to establish a disability 
rating and effective date.  Id.; but see VA O.G.C. Prec. Op. 
No. 1-2004 (Feb. 24, 2004); see also Kent v. Nicholson, 20 
Vet. App. 1 (2006); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Collectively, the contents of these notices 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of any 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records, post-service medical 
records, and lay statements and testimony.  There is no 
indication of relevant, outstanding records which would 
support the claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  The Board has not requested a 
VA examination and opinion, as with a claim to reopen the 
statutory duty to assist does not arise if new and material 
evidence has not been presented to reopen the claim.  
Anderson v. Brown, 9 Vet. App. 542, 546 (1996).

Criteria & Analysis

The Board notes that even if the RO determined that new and 
material evidence was received to reopen the claim, or that 
an entirely new claim was received, the Board is not bound by 
that determination and must nevertheless consider whether new 
and material evidence has been received.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Veteran has 
had the opportunity to present evidence and argument in 
support of his appeal.  There is no indication that the 
Board's present review of the claim will result in any 
prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In December 1985, the Board denied entitlement to service 
connection for left knee disability.  Such decision is final.  
38 U.S.C. §§ 211(a), 4004(a) (1982); 38 C.F.R. § 19.104 
(1985); currently 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2009).  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
VA must reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998).

The Veteran's request to reopen his claim of service 
connection for left knee disability was received in March 
2007, and the regulation applicable to his appeal defines new 
and material evidence as existing evidence that by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2009).  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In September 1970, the Veteran filed a claim of service 
connection for left knee disability.  A January 1971 rating 
decision denied entitlement to service connection for left 
knee disability.  The Veteran did not file a notice of 
disagreement, thus the February 1992 RO decision is final.  
38 U.S.C.A. § 7105.  

In June 1984, the Veteran filed a claim to reopen entitlement 
to service connection for left knee disability.  In an August 
1984 decision, the RO determined that the evidence did not 
warrant a change in the prior denial of service connection.  
The Veteran perfected an appeal to the Board.  

In December 1985, the Board conducted a de novo review of the 
Veteran's claim of service connection for left knee 
disability.  At the time of such decision, the Veteran had 
asserted that he sustained a left knee injury during a "PT" 
test at Fort Jackson, and that he had he had abrasions, and 
experienced swelling, pain, tenderness, and stiffness of the 
left knee during the last three months of his performance of 
service.  The Veteran asserted that his knee was swollen, 
sore, and disabling when he was discharged.  A September 1965 
service treatment record contains an entry which reflects the 
report that the Veteran fell on his left knee two days prior, 
and that there was a superficial abrasion with slight 
swelling.  The impression was that the Veteran had a 
contusion.  An ace bandage was recommended.  Three days 
later, it was reported that the abrasion was healing, and 
that there was full range of motion of the knee.  There was 
no swelling, and the joint was stable.  The impression was 
healing abrasion.  He was seen later in September 1965, at 
which time he complained that his knee felt no better.  
Examination revealed full range of motion.  There was no 
clicking, crepitation, tenderness, swelling or warmth.  There 
was a small subcutaneous area on the medial side of the left 
patella which was minimally tender and slightly swollen.  
There was minimal ecchymosis around the patella.  The 
impression was soft tissue injury, healing.  In early October 
1965, the Veteran complained of pain in the left knee.  
Examination revealed that the joint was stable.  There was 
full range of motion without swelling.  The impression was a 
strain.  X-ray films were negative.  In mid-October 1965, the 
Veteran complained of pain and swelling of the left knee.  It 
was noted that x-ray films were negative.  On examination 
there was tenderness at the medial aspect of the left knee, 
and the lower portion of the patella.  The examination was 
otherwise within normal limits.  The report of the Veteran's 
separation medical examination, in October 1965, contained 
the information that there were normal findings on clinical 
evaluation of the Veteran's lower extremities.  The report of 
medical history contains no reference to complaints or 
findings of a left knee disorder.  

There are clinical records from Lakeland General Hospital, 
specifically Stanley W. Lipinski, M.D., dated in July 1968, 
which contain the information that the Veteran gave a history 
that approximately two and a half years prior, while he was 
in service, he was running on wet pavement, and he fell and 
struck his left knee across the antero-medial aspect.  In 
reporting the Veteran's history, Dr. Lipinski related that 
the knee had been swollen for a few days "but gave him no 
real difficulty."  However, recently when the Veteran did 
any walking, climbing, or standing, he had pain about the 
knee with some swelling on the inner aspect of the knee.  The 
Veteran was admitted for arthrotomy of the left knee.  The 
diagnosis was tear of the medial meniscus.  The medial 
meniscus was excised.  

An October 1970 consultation sheet signed by Robert Chiu, 
M.D., contains the information that impressions based on 
physical examination of the Veteran were "Rotarory" 
instability, and chondromalacia, left patella.  It was noted 
that the Veteran stated that he hurt his left knee while in 
the service about two years prior, and that he had a 
meniscectomy performed.  

In December 1970, Richard F. Slager, M.D., reported that the 
Veteran had complaints of a painful left knee, and that he 
received several injections in the left knee in November and 
December 1969.  A left knee arthrotomy for exploration was 
recommended by the physician.  

A December 1970 VA examination report reflects that the 
Veteran's left knee was slightly swollen in the area below 
the patella.  There was tenderness along the medial articular 
surface.  Flexion was possible to 110 to 120 degrees, with an 
onset of pain at that point.  An x-ray film of the left knee 
demonstrated no evidence of fracture.  There were minimal 
degenerative changes noted.  The diagnoses were status post 
meniscectomy of the left knee with minimal degenerative 
arthritis, and history of instability, with changes resulting 
from a knee injury according to the Veteran's history.

A January 1984 statement from a fellow soldier, S.F.A., 
indicated that the Veteran hurt his leg during a physical 
test while they were stationed at Fort Jackson, and that the 
Veteran missed some work because of it.  Reportedly, when the 
Veteran returned to work he was limping noticeably.  It is 
reported that the Veteran was still having trouble with his 
leg, when he was discharged.  The exact date of the injury 
was not recalled, but it was thought that it occurred in the 
fall of 1965.

In November 1984, the Veteran testified at an informal 
hearing, reporting that when he was discharged in November 
1965, Fort Jackson was overcrowded and he would have been 
held beyond his discharge date for further treatment and he 
was told that he would have no trouble obtaining further 
treatment on the outside.  The Veteran claimed that he was 
treated in early 1966 for his knee, and that subsequent to 
service he had no trauma to the knee.  

Based upon a review of the evidence, the Board concluded that 
it would be speculative to conclude that the minor incident 
in service, with only brief symptomatology, was the cause of 
the cartilage damage shown more than two years later.  The 
Board determined that the Veteran's knee complaints during 
service were not shown to be chronic, and there was no 
showing of continuity of symptomatology after discharge.  The 
Board concluded that the Veteran's knee complaints during 
service were acute and transitory, and resolved prior to his 
separation medical examination.  Furthermore, the pathology 
of the left knee, which was reported in July 1968, was not 
related to the Veteran's knee complaints in service 
approximately three years prior to that time.  Thus, the 
Veteran's claim of service connection for left knee 
disability was denied.  Such decision is final.  38 U.S.C. 
§§ 211(a), 4004(a) (1982); 38 C.F.R. § 19.104 (1985); 
currently 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2009).

In March 2007, the Veteran filed a claim to reopen 
entitlement to service connection for left knee disability.  
In support of his claim to reopen, the Veteran has submitted 
lay statements describing the in-service left knee incident, 
provided testimony at a Board hearing, and submitted medical 
evidence reflecting continued treatment of his left knee.  

The Veteran and his representative have specifically 
requested that the Board accept the Veteran's hearing 
testimony as new and material evidence to reopen the claim of 
service connection.  Initially, the Board notes that lay 
assertions regarding medical diagnoses and medical causation 
cannot suffice to reopen a claim under 38 U.S.C. § 5108.  See 
generally Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
(citing Wilkinson v. Brown, 8 Vet. App. 263, 268 (1995)); see 
also Moray v. Brown, 5 Vet. App. 211, 214 (1993) (lay 
assertions of medical causation cannot serve as a predicate 
to reopen a veteran's claim).  Moreover, the Veteran's lay 
statements and testimony are cumulative and redundant of the 
statements already of record.  As detailed in the December 
1985 Board decision, the Veteran claimed that he sustained a 
left knee injury during a "PT" test, and a July 1968 
treatment record reflected the Veteran's report that during 
service he was running on wet pavement and fell striking his 
knee across the antero-medial aspect.  At the Board hearing, 
the Veteran testified that he was doing his final "PT" test 
and jumping over a ditch and it had been raining and muddy, 
he jumped a few feet, slipped and caught the edges of the pit 
with his knee and tore it loose.  Again, such testimony is 
essentially cumulative and redundant of the previous lay 
statements of the Veteran that he injured his left knee on a 
wet surface during a "PT" test; contentions that were 
already of record at the time of the December 1985 Board 
decision.  Likewise, the evidence of record had previously 
established that the Veteran did undergo in-service treatment 
on several occasions in September and October 1965 for 
complaints related to the left knee.  In December 1985, the 
Board determined that the Veteran's in-service knee 
complaints did not result in a chronic condition and there 
was no showing of continuity of symptomatology, finding that 
his complaints during service were acute and transitory and 
resolved prior to separation.  The "new" testimony 
continues to reiterate the established fact that the Veteran 
sustained an injury to the left knee during service and 
underwent in-service treatment, but the testimony, or other 
evidence of record, does not support a correlation between 
his problems in service and his current left knee disability.  

The Veteran and his representative assert that there are 
outstanding medical records from treatment rendered in 1968 
that were not associated with the claims folder, and seem to 
suggest that such records could support a continuity of 
symptomatology.  At the time the Veteran filed his original 
September 1970 claim of service connection for left knee 
disability, he identified two medical providers - Dr. 
Lipinski of Lakeland General Hospital who rendered treatment 
in July 1968, and Dr. Slage.  In November 1970, VA requested 
the Veteran's treatment records from Lakeland General 
Hospital, and such records were associated with the claims 
folder in December 1970.  As detailed hereinabove, such 
records from Lakeland General Hospital dated in July 1968 
reflect that Dr. Lipinski was the treating physician, and 
that the Veteran underwent surgery to repair tear of the 
medial meniscus.  Thus, there is no support for the 
contention that there are outstanding medical records from 
Lakeland General Hospital; such records were associated with 
the record in December 1970.  As detailed, he Board also 
notes that documentation was received which reflected that 
Dr. Slager treated the Veteran for 'painful left knee' from 
November to December 1969.  

Upon filing his March 2007 claim to reopen, the Veteran 
submitted a lay statement in July 2007 contending that he 
sought treatment at Watson Clinic in Lakeland, Florida, 
shortly after service.  He has testified that he was referred 
to Dr. Lipinski by the Watson Clinic.  He also submitted a VA 
Form 21-4142 stating that he underwent x-ray examinations at 
Watson Clinic in 1968 pertaining to his knee; he did not 
indicate a treatment date earlier than 1968.  It is not clear 
why the Veteran did not identify this medical provider when 
he filed his original claim in September 1970, nor when he 
filed his claim in June 1984.  The Veteran's treatment 
records from Watson Clinic were associated with the claims 
folder, but they are dated in 2006.  In any event, the July 
8, 1968, treatment record from Lakeland General Hospital and 
Dr. Lipinski states that Dr. Lipinski initially saw the 
Veteran in April 1968, following x-rays by Dr. McMicken and a 
referral for further evaluation.  This record suggests that 
the 1968 x-rays the Veteran is referring to were conducted by 
Dr. McMicken and were reviewed by Dr. Lipinski in April 1968 
and July 1968.  Per the Veteran's report and based on the 
medical records on file from Dr. Lipinski, the Veteran only 
underwent x-ray examinations in 1968, just prior to 
undergoing surgery performed by Dr. Lipinski in July 1968, 
constituting over a two year period after separation from 
service.  Thus it seems that any such records would not 
provide support for post-service continuity of 
symptomatology.  While there may be outstanding medical 
records from Watson Clinic and/or Dr. McMicken which have not 
been associated with the claims folder, it is clear that Dr. 
Lipinski had the benefit of reviewing such clinical findings 
at the time of examination of the Veteran in April and July 
1968.  Any such outstanding medical records dated in 1968 
cannot provide the basis for reopening the claim, as at the 
time of the December 1985 Board decision, it had already been 
established that the Veteran sought treatment, to include 
undergoing surgery, in 1968; again, the Veteran has not 
reported any outstanding records which provide support for a 
continuity of symptomatology for the period prior to 1968.

The Board acknowledges the treatment records associated with 
the claims folder which reflect continued treatment, to 
include a total knee replacement of the left knee.  The 
additional records, however, do not provide an unestablished 
fact necessary to substantiate the claim, nor do they raise a 
reasonable possibility of substantiating the claim.  Records 
showing treatment years after service which do not link the 
post-service disorder to service in any way are not 
considered new and material evidence.  Cox v. Brown, 5 Vet. 
App. 95, 99 (1993).

The new evidence received in support of the claim to reopen, 
to include testimony and treatment records, does not show 
that the Veteran's left knee disability is etiologically due 
to service.  There has been no competent medical evidence of 
record linking the Veteran's left knee disability to the 
injury incurred in service.  The Board acknowledges the 
Veteran's testimony that Dr. Lipinski told him that his in-
service fall is what caused his meniscal tear of the left 
knee.  (See T. at 12.)  Again, the Veteran also testified 
that records from Dr. Lipinski were unavailable for review.  
The treatment records dated in July 1968 from Dr. Lipinski 
reflect the Veteran's report that about two and a half years 
prior, while in service, the Veteran was running on wet 
pavement and fell striking his left knee across the 
anteromedial aspect.  X-rays at the time were negative.  The 
knee was swollen for a few days but gave him no real 
difficulty.  However, recently when he does any real walking, 
climbing or standing for any prolonged period of time he has 
pain about the knee with some swelling on the inner aspect of 
the knee.  The records do not reflect a statement from Dr. 
Lipinski relating the Veteran's tear of the anterior horn of 
the left knee to service, but rather reflect the Veteran's 
recitation of the incident that occurred during service.  
While the Veteran is competent to report his symptoms, the 
etiology of the left knee is not the type of disability that 
a lay person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 
1355 (2009).  

What is necessary to reopen the Veteran's claim of service 
connection for left knee disability is medical evidence 
suggesting a link between the claimed disability and his 
service.  Should the Veteran obtain such medical evidence in 
the future, he may submit such evidence and request that his 
claim be reopened.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the evidence received in conjunction 
with the claim to reopen entitlement to service connection 
for left knee disability is not new and material, and does 
not serve to reopen the claim of service connection.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found 
that the evidence is not new and material, no further 
adjudication of the claim is warranted.  See Kehoskie v. 
Derwinski, 2 Vet. App. 31 (1991).  Because the Veteran has 
not fulfilled his threshold burden of submitting new and 
material evidence to reopen his finally disallowed claim, the 
benefit-of-the-doubt doctrine is inapplicable.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for left knee disability, the 
appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


